NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 24 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 LUIS R. JOHNSON,                                  No. 15-17273

                   Plaintiff-Appellant,            D.C. No. 2:11-cv-02881-TLN-
                                                   DAD
   v.

 D. BAKER, C/O; SPEER, C/O,                        MEMORANDUM*

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Eastern District of California
                      Troy L. Nunley, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        California state prisoner Luis R. Johnson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging retaliation. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung,

391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Johnson

failed to raise a genuine dispute of material fact as to whether defendants acted

with retaliatory intent to chill his exercise of protected conduct. See Brodheim v.

Cry, 584 F.3d 1262, 1269 (9th Cir. 2009) (elements of retaliation claim in prison

context).

      The district court did not abuse its discretion in denying as untimely

Johnson’s August 3, 2015 motion for summary judgment and September 18, 2015

motion to amend because Johnson filed them after the deadline for pretrial

motions. See Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir.

2010) (standard of review); FTC v. Gill, 265 F.3d 944, 957 (9th Cir. 2001) (district

court has broad discretion to control its docket and set deadlines).

      We reject as without merit Johnson’s arguments that the district court erred

by failing to rule separately on Johnson’s motion to strike and motion to remove

the magistrate judge prior to entry of summary judgment.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.

                                          2                                       15-17273